In the original opinion heretofore filed in this case it was stated that "the condition of the pleadings, evidence, and findings with reference to the Power and Minton claims of lien is identical with the condition of the pleadings, evidence, and findings concerning the Hubbard 
Carmichael claim of lien, and inasmuch as the Power and Minton claims were filed for record respectively on July 19 and July 23, 1913, manifestly they were respectively filed twenty and twenty-four days too late, and should not therefore have been allowed." This statement was inaccurate in so far as it applies to the Minton case.
A further investigation of the record shows that Minton filed a claim of lien on July 23, 1913, for the sum of $337.90, which recited that the lien was claimed for materials furnished to Odell and Jurian, the owners, on or about March 31, 1913.
This claim of lien against the owners was made and based, apparently, upon the fact that the owners had used a portion of the material which had been furnished in the first instance to the contractor and left upon the premises when the building was abandoned by the contractor, and which the owners subsequently refused to return to Minton upon demand. The theory of this claim of lien, in other words, was that it was founded upon an implied contract directly with the owners.
The record apparently sustains this theory, and there is some evidence that the materials remaining upon the abandonment of the building and retained by the owners were valued at $126.50. The record shows that the building was actually completed by the owners June 15, 1913, and therefore, upon the theory stated, the claim of lien in question, filed July 23, 1913, was perfected within time, and to the extent of the established value of the materials shown to have been retained, namely, $126.50, was properly allowed and should be included in the judgment against the owners, but not in the judgment against the Surety Company defendant, because Minton did not sue said defendant on this claim. *Page 774 
A petition for a rehearing of this cause was denied by the district court of appeal on January 29, 1918, and the following opinion then rendered thereon: